 In the MatterofNATIONAL LICORICECOMPANYandBAKERY ANDCONFECTIONERYWORKERS INTERNATIONAL UNION OF AMERICA,LOCAL UNION405,GREATER NEw YORK AND VICINITYCase No. C-410.Decided May 31, 1938LicoriceProductsManufacturing Industry Interference,Restraint,and,Coercion:expressed opposition to labor organization;antiunion statements;.threat to close and transfer plant ; persuading employees to refrain from form-ing or joining or to resign from union;circulation of antiunion petition among:employees-Company-Dominated Union:abortive attempt to initiate and form::domination of and interference with formation and administration ; support;.-coercion to join; disestablished,as agency for collectivebargaining-Contract:collective,with organization found to be company-dominated, void ; individualcontracts of employment, void, as contrary to provisions of the Act; coercionand intimidation to sign ; "yellow dog" ; employer ordered to cease and desistfrom giving effectthereto-Strike-Picketing-Unit Appropriate for CollectiveBargaining:production employees, including working foremen, but excludingexecutive, supervisory, and office employees, salesmen, and truck drivers ; no.controversy asto-Representatives:proof of choice :applications for unionmembership-CollectiveBargaining:employer'sduty ;negotiation in goodfaith :meeting with representatives but with no bona fide intent to reach anagreement;refusal to recognize union, as bargaining agency representing em-ployees ; special forms of remedial order : recognition as exclusive representa-tive ; enter into agreement with representatives of employees, if understanding.is reached.Mr. Charles E. Graham,for the Board.Kotzen, Mann do Siegel,byMr. Abraham MayonandMr. JosephYaspan,of New York City, for the respondent.Mr. Kalman Sklar,of New York City, for the Union.Mr. Wallace M. Cohen,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 21, 1937, Bakery and Confectionery Workers Interna-tional Union, Local Union No. 405, Greater New York and Vicinity,herein called the Union, filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation ofemployees at the Brooklyn, New York, factory of National Licorice537 .538NATIONALLABOR RELATIONS BOARDCompany, Brooklyn, New York, herein called the respondent, and,requesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 13, 1937, the Union, havingpreviously filed a charge, duly filed an amended charge with theafore-mentioned Regional Director, alleging that the respondent hadengaged in and was engaging in unfair labor practices within themeaning of Section 8 (1), (2) and (5), of the Act.On October7, 1937, the National Labor Relations Board, herein called the Board,by Elinore Morehouse Herrick, the said Regional Director, dulyissued and served its complaint and notice of hearing upon therespondent and the Union. The complaint alleged that the respond-ent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2) and`(5), and Section 2 (6) and (7), of the Act.In respect to the unfair labor practices, the complaint alleged insubstance (1) that from on or about July 15, 1937, the respondenthad interfered with, restrained, and coerced its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act by persuadingand coercing its employees to refrain from becoming members of theUnion, and to sign individual contracts of employment, by threaten-ing to close down its Brooklyn plant and move to another city if theemployees joined or assisted the Union, by making raises of payconditional upon nonmembership in the Union, by threatening dis-charge and other reprisals if they became members of the Unionand not members of an organization formed and sponsored by therespondent, and by keeping under surveillance the meetings andmeeting places of the employees who were members of the Union; (2)that on or about July 16, 1937, the respondent initiated, foamed,sponsored, dominated, and contributed support to a labor organiza-tion, known as The Collective Bargaining Committee of NationalLicorice Company, herein called the Committee; (3) that althoughthe Union has been, since on or about July 28, 1937, the exclusiverepresentative of the production employees, excluding the clericaland supervisory employees, the respondent on that date and at alltimes since then refused to bargain collectively with the Union asthe exclusive representative of such employees; and (4) that, byreason of the afore-mentioned acts, substantially all of the employeesof the respondent went on strike on August 2, 1937, and have re-mained on strike from said date to the date of the issuance of thecomplaint.On October 13, 1937, the respondent duly filed its written answer,-denying all of the allegations of the complaint except those relating DECISIONS AND ORDERS539to its corporate existence and the allegation that its employees wenton strike on August 2, 1937.The respondent urges as a separate anddistinct defense (1) that the Board has no jurisdiction over therespondent or the subject matter of the complaint herein, and thatthis proceeding is therefore irregular and void; (2) that at no timehas the Union submitted or supplied to the respondent proof that itrepresented a majority of the respondent's employees; (3) that therespondent conferred with representatives of the Union on or aboutJuly 19, 1937, and bargained with the Union on July 28, 29 andAugust 2, 1937; that the Union failed to appear on August 5, 1937,and bargain further as agreed upon, but instead, without justifica-tion, caused a strike to be called in the respondent's plant; that onAugust 25, 1937, the employees voluntarily and without, solicitationcommenced to return to the plant and practically all had returned bySeptember 20, 1937; that, on September 9, 1937, the employees in writ-ing voluntarily disaffirmed and repudiated their alleged membershipin the Union and the designation of the Union as their bargainingagent, and voluntarily chose a committee to represent them in collec-tive bargaining with the respondent; that the strike was terminated-and almost all of the employees have returned to work; that therespondent has bargained with the aforesaid committee and, as a re-sult thereof, has entered into contracts signed and executed by therespondent, the committee, and the employees of the respondent; (4)that the Board in issuing the complaint is actually interfering withand undermining the business of the respondent; and (5) that the,complaint is defective in that the original charge is not annexed tothe complaint 1 and that the amended charge does not contain clearand concise statements of the facts constituting the alleged unfairlabor practices.The answer concluded by moving that the complaintbe dismissed.Prior to the hearing, the respondent filed a writtennotice of motion for a verified bill of particulars of the amendedcharge and complaint.On October 8, 1937, the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued an orderdirecting an investigation and hearing on the petition.This order'was served at the hearing.2On October 9, 1937, pursuant to ArticleIII, Section 10 (c) (2), of said Rules and Regulations, the Boardordered a consolidation of the petition and charge for the purposesof hearing, and designated H. R. Korey, Trial Examiner.1It should be noted that the amended charge in this proceeding was not supplementaryto the original charge but in substitution therefor.2 The respondent's objection to the insufficient notice resulted in postponement of thehearing on the petition. Z40NATIONALLABOR RELATIONS BOARDPursuant to notice, duly served, a hearing was held in New YorkCity from October 13, 1937, to and including October 20, 1937, beforethe Trial Examiner.The Board, the respondent and the Union wererepresented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the commencement of the hearing, counsel for the Board servedan answer to the bill of particulars requested by the respondent,setting forth answers to the demands relating to the allegations inthe complaint but declining to answer the demands relating to theallegations in the charge, "because the sole moving paper in thisprocedure is the complaint and not the charge."The respondent'smotion for further bill of particulars was subsequently denied duringthe hearing.The respondent raised certain objections to the con-solidation of the petition and charge, but counsel for the Boardagreed not to consider the petition at this hearing.3The respondentmoved to dismiss the complaint because it did not contain a copy ofthe original charge.This motion was denied by the Trial Examiner.At the conclusion of the Board's case and again at the conclusion ofthe respondent's case, the respondent moved for the dismissal of thecomplaint on the further ground that the Board had failed to proveits case. , This motion was also denied.During the course of the hearing, the Trial Examiner made anumber of rulings on objections to the admission and exclusion ofevidence.The Board has reviewed these rulings and rulings madewith respect to the afore-mentioned motions and other motions madeby the parties and finds that no prejudicial errors were committed.The rulings are hereby affirmed.The respondent requested leave tosubmit ,a memorandum on the case. Leave was granted and thememorandum was submitted.On February 8, 1938, the Trial Examiner filed his IntermediateReport, in which he found that the respondent had engaged in un-fair labor practices affecting commerce within the meaning of Sec-tion 8 (1), (2) and (5), and Section 2 (6) and (7), of the Act.He recommended that the respondent cease and desist from theseviolations and that the respondent proceed to bargain collectivelywith the Union.Thereafter, the respondent filed exceptions to the IntermediateReport.On May 4, 1938, the parties were given leave to requestoral argument and file briefs.The Union duly filed a request for-oralargument, but argument was subsequently waived by agree-ment of the parties.The Board has considered the exceptions, ands On May 11,1938,the Board ordered the petition severed from the chargenunc protuncas of October 13, 1937. 12 ._,.'.=:DECISIONS,AND ORDERS541the respondent's memorandum to the Trial Examiner, and' finds theexceptions to be without merit.Upon the entire record in the, case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENTNational Licorice Company is a New York corporation, incorpo-rated in June 1902, and having plants in Brooklyn, New York;Philadelphia, Pennsylvania; Moline, Illinois; and Montreal, Canada.The proceedings herein involve only the Brooklyn plant.The re-spondent is engaged in the business of manufacturing and sellinglicorice products and confections for drug, confectionary, grocery,and allied trades.The chief raw materials utilized are licorice,flour, sugar, cane molasses, chocolate, anise oil, color, flavorings, oils,cartons; and tins.Approximately 48 per cent of such raw materialsare purchased from points outside the State of, New York.About41 per cent of the finished products of the' respondent are sold andshipped outside the State of New York to points in 27 States. 'Excluding clerical and supervisory employees, the respondent nor-mally employs approximately 140 persons in its Brooklyn plant.IT.THE ORGANIZATIONS INVOLVEDThe Bakery and Confectionery Workers International Union ofAmerica, Local Union No. 405, is a labor organization, affiliated withthe American Federation of Labor, and successor, in May 1937, tothe Inside Bakery Workers' Federal Labor Union No. 19585, alsoaffiliated with the American Federation of Labor. It admits tomembership all employees of the respondent, including workingforemen, but excluding executive, supervisory, and office employees,salesmen, and truck drivers.The Collective Bargaining Committee of National Licorice Com-pany is a labor organization admitting to membership all employeesof the respondent, including working, foremen, but excluding execu-tive, supervisory and office employees,salesmen,and truck drivers.III.THE UNFAIR LABOR PRACTICESA. The chronology of eventsEarly in July 1937, the Union began to obtain signatures of employ-ees to applications for membership in the Union.By the evening ofJuly 14, 1937, after 99 of approximately 140 employees had signedapplications,William A. Galvin, president of the Union, sent a tele- 542NATIONALLABOR RELATIONS BOARDgram to the respondent,advising that the Union represented the em-ployees of the respondent as "their sole collective bargaining agency"and suggesting a conference"looking toward an agreement coveringthe wages,hours and working conditions"of the employees.Althoughthe respondent received this telegram on the morning of July 15, noreply was ever made.During working hours on either the afternoonof July 15 or July 16 and as a result of the receipt of the telegram,the respondent called a conference of its employees in the lunch roomof the plant.David D. Sanford,president,WalterJ.Healey, assistantsecretary,and Dorsey,superintendent of the plant,addressed the em-ployees.In addition to reading from a prepared statement (notintroduced in evidence),Sanford, who was in complete charge of theplant, chided the employees about going to "outsiders"with theirlabor problems,declared that the respondent would not recognize anoutside union,and advised them to pick their own committee and"come to my office and bargain with us."After the officials of therespondent had withdrawn,the foremen and foreladies reiteratedSanford's suggestion,urging, "Why don't you do what the boss said?"The employees, however, at a meeting that evening expressed theiropposition to selecting a committee.On or about July 20, Galvin and August Picariello,a trustee of theUnion, went to the offices of the respondent,presented a proposedcontract embodying the demands of the Union,and sought to conferwith the officials of the respondent.Sanford, Healey, Carpenter, andSmylie were present in behalf of the respondent.Although Galvin,showed his credentials,the officials professed ignorance concerning hisidentity,and denied that the Union represented the employees of therespondent.Galvin offered to show the original applications for mem-bership, which he had brought with him, but withdrew the offer whenSanford, in refusing to receive them as proof of representation, said,"Anyway itwould not make any difference what you have there."That afternoon during working hours approximately 14 employees,selected as "the most intelligent in our plant that could grasp whatwe were trying to say to them,"were summoned to Sanford's office,where they were informed that"two very lovely young gentlemen whopurported to be representatives of yours"had visited Sanford thatmorning.Sanford proceeded to offer his employees a 5-per cent in-crease, time and a half for overtime and a week's vacation,with pay,beginning July 1, 1938.He directed this group to convey his offer tothe employees"and speak to him after we had got together." Theoffer was unsatisfactory to the employees.Within a day or two after this incident,it appears,Dorsey selecteda committee of approximately eight employees to circulate,a petition DECISIONS AND ORDERS543nominating a committee to "supersede" the Union as bargaining rep-resentative of the employees.There is evidence that Dorsey waspresent while a number of signatures were obtained.The attemptproved abortive, since the signers deleted their signatures immediatelyupon discovering the import of the document, and returned it toDorsey, who, after taking the paper into Sanford's , office, returnedand said, "It is all off."The Union, on July 21, 1937, filed a petition for investigation andcertification with the Regional Director for the Second Region.Asa result of the filing, the Regional Office arranged a conference forJuly. 28, 1937, between Sanford and Healey, for the respondent, andGalvin and Sklar, for the Union. John T. McCann, of the RegionalOffice, examined the signed applications.When asked by the respond-ent "if in his opinion" the Union represented a majority of the re-spondent's employees, Healey testified that McCann replied that hewas `,`convinced in his mind that they did."According to Healey :"We said we were willing to accept Mr. McCann's say-so that thesemen did represent our employees.We would agree to confer withthem at any time and place convenient to both sides."A conferencewas arranged for July 29, 1937. Sanford, Smylie, Healey, and astenographer were present representing the respondent, and Galvin,Anderson, Sklar, and Picariello represented the Union.Sanford,reading from a carefully prepared statement, disposed of substan-tially all the demands contained in the proposed contract, which theUnion had left with the respondent on or about July 20, by eliminat-ing them one by one as being "impossible," "impractical," "prepos-terous," or "unworkable."He then presented counterproposals verysimilar to those made to the group of employees on or about July20, 1937.The meeting was conducted by Sanford in a manner de-signed to preclude the Union from discussing or arguing its demands.He stated that he would not recognize the Union as the collectivebargaining agency for the employees and that he would make nowritten contract with the Union, but would talk with the Union rep-resentatives and ask them "to bring back the results of the confer-ence to his employees and thereafter it would be required of his em-ployees that they individually sign contracts with them and that hedeal directly with his employees and not with the Union."Galvinremarked to Sanford that his statements were familiar to him, towhich Sanford replied, "I admit the Brooklyn Chamber of Com-merce is advising us in these proceedings."Upon conclusion of thisparley, Galvin said, "We'd better get together for a further con-ference," but no further arrangements were made.On the morning of August 2, 1937, Anderson, acting for Galvinduring his absence, telephoned Sanford concerning the stenographic 544NATIONAL LABOR RELATIONS BOARDnotes of the meeting of July 29, which were to have been made avail-able to the Union. Sanford informed him that the notes had beenjumbled in the transcription, and that in any event the stenographerhad left on her vacation.On Anderson's request that a date be fixedfor further negotiations, August 5 was agreed upon.At' the plant aconspicuous unrest among the employees throughout the morningculminated in a "stoppage" of work following the noon hour.All ofthe employees gathered in the shipping room away from the machinesand remained there throughout the afternoon. Conflicting testimonyobscures the real facts surrounding the matter of the employees' occurpation of the premises that afternoon ; but it appears that the policeand armed guards were called, and that the girls left at 3 o'clock,and the men left around 4: 30 following a speech read by Smylie.According to Healey, this speech was prepared "following our practiceof being very, very careful of what we said in any stage of this pro-cedure."Smylie told the employees to vacate the premises or theguards would forcibly remove them.There was no violence.Thestrike appears to have been a spontaneous expression of dissatisfactionwith the trend of the negotiations between the Union and therespondent.Anderson received notice of the strike shortly before 1 o'clock andimmediately called Sanford on the telephone.Anderson denied Sari-ford's accusation that the Union had called the strike, and said thathe would do anything in his power to settle it. Sanford refused totalk to Anderson and turned the telephone over to Michael Richter,a police captain, who suggested that Anderson come down to the plantand talk things over.At the plant, Anderson spoke to Healey, reiter-ated his denial that the Union had called the strike, and repeated-his offer to negotiate a settlement of the dispute.Healey consultedSanford and afterwards informed Anderson that there was nothing hecould do and that the meeting of August 5 was canceled. The evidenceshows that Anderson invoked the assistance of several outside sourcesto obtain a settlement of the strike, but that his efforts were unsuccess-ful, due to Sanford's refusal to meet with the Union representatives.-In the evening of August 2, Anderson wrote to the respondent statingthat the Union was ready to meet with it at any time or place whichthe respondent would designate "in order to mediate the dispute andthrough collective bargaining arrive at a mutually satisfactory agree-ment."The respondent replied to this letter declaring that it believedthe Union had called the strike. It canceled the meeting of August 5,and asserted that it would not "set any further time for negotiationsuntil we have had a letter from you informing us as to whether or not DECISIONS AND ORDERS545this strike was instigated, ordered or approved by your Union orofficials of the Union."The Union alleged that its failure to replyto this letter was due to a feeling that the respondent desired to useany reply it might make to enable the respondent to alienate theemployees from the Union.The strike lasted until August 25, 1937, during which time the plantwas shut down and constantly patrolled by guards and picketed bystriking employees.According to the testimony of Nicholas Andrettw,employed by the respondent for about 7 years prior to the strike, ofCarmela Tesora, employed about 9 years, and of James Landriscina, aUnion organizer, the guards bought lunches and beer for the girls.They continually rebuked the pickets, calling them "damn fools tokeep out so long," urging them to go back to work, and claiming "theemployees were only wasting their time," and "they were going to losethe strike anyway because the boss had no intentions whatsoever ofbargaining with union officials."The guards to whom these state-ments were attributed did not testify. It is alleged that Healey toldthe pickets that "there was no way they could win the strike 'becausethe Union was no good. They was a racketeer and they were satisfiedto close up the plant than'to talk to the Union," and "that they weregoing to close the plant and take the machinery down to Philadelphia.`Healey denied making these statements and claimed that he had neverrequested the employees to return to work, but in the light of all theevidence, we cannot credit this portion of Healey's testimony.The respondent reopened its plant on August 25, and sent letters toits employees requesting them to return to work and informing themthat "the Company has arranged to provide all available means ofprotection to its employees in and out of the plant and will use allnecessary legal methods to insure the rights of its employees to workunmolested."The employees drifted back to work from August 25until September 20.On or about August 27, in reply to an anonymous.telephone call, Healey met William McGann and two other employeesin the Y. M. C. A. They expressed a desire to return to work, butstated that they were afraid to do so. They asked if it would be "postsible for us to have our bargaining committee and do' our own negoti-ating with you people."Healey said they could have their.bargainingcommittee if they obtained a majority.He then arranged for theirtransportation to and from work.A few days after his return towork, McGann, upon making further inquiries, was directed by Healeyto form a committee which could be,demonstrated to represent a ma-,jority of the employees. Shortly thereafter, McGann reported that a"group" of employees had elected a committee, of which he was a mem-ber, and wanted to know what steps to take to. gain recognition. Z46NATIONALLABOR RELATIONS BOARDHealey referred him to Sanford for assistance in drawing the form 4which Sanford prepared and dictated. It was circulated by McGannon or about September 9, 1937, and returned with approximately 110signatures besides those of the 8 members of The Collective BargainingCommittee of the National Licorice Company.On or about Sep-tember 3 the respondent held a "victory party" at its plant for thebenefit of the employees who had returned to work. Beer and otherrefreshments were served.The Committee sought to bargain with the respondent on Septem-ber 10, 1937. (It does not appear that any question was raised as tothe authenticity of the signatures on the petition nominating the Com-mittee to bargain for the employees.)The Committee asked whatcould be done in the way of increased wages. The respondent readand explained to them the terms of a form of contract which it isalleged the officers of the Company had prepared.The concessionsin^ the contract were in substance the same as those offered to theemployees in the conferences of July 20 and July 29.The Committee's only requests related to pay for holidays and re-duction of the contract terms from 5 to 3 years. The contract, insubstance, provided for a 5-per cent increase in pay, entitled theemployer to place any of the employees on a piece-work basis, gaveemployees a 40-hour week, a week's vacation between June 1 andJuly 20, 1938, and time and one-quarter for overtime, empowered theemployer to discharge employees for any reason, regardless of unionaffiliation, permitted an employee to join any union but precludedhim from demanding a closed shop or a signed agreement or strikinguntil July 10, 1940, and prevented solicitation of memberships oncompany property or time. The contract required the signatures ofthe respondent, the Committee, and the individual employee.TheCommittee circulated mimeographed copies of the contract, whichwere signed in duplicate and returned to the respondent.+Respondent Exhibit No. 10 :,SEPTEMBER9, 1937.NATIONAL LICORICECOMPANY,106 John Street,Brooklyn, N. Y.Attention :Mr. D. D. Sanford,PresidentGENTLEMEN :We, the undersigned employeesof the National Licorice Company, herebynotify you that we have this day electeda committee of our fellow workers,whose signa-tures are affixed hereto,as our representatives in collectivebargaining with you.Weauthoiizethese representativesto enter into and sign acontract with the employer pro-vided it containssubstantiallythe provisions outlined to usby the Management.You are also notified that the authority given to ourfellow workers to represent us Incollectivebargaining supersedes any authority that any of the undersignedmay havegiven to any othergroup,organizationor individual,and no oneexcept thecollectivebargainingcommitteeconsisting of our fellow workers is authorized to represent us incollective bargaining.Very truly yours,COMMITTEE. DECISIONS AND ORDERS547On or about September 20, 14 employees, desiring to return to work,met with the Committee in Sanford's office.Frank J. Garone, em-ployed in the plant 8 years, inquired as to whether or not any of the14 would be, placed on the Committee.He was informed that hewould have to see Mr. Sanford.When Sanford came into the room,Garone said, "Mr. Sanford, the simple reason is this why we want oneof us to, be on that committee, we are afraid we might be left out in thecold.We don't know what is going on in' the shop." Sanford re-plied, "I am sorry, the committee has been picked already.There isenough- right now on the committee."This testimony was substan-tiated by Healey.Subsequently,McGann was asked by Garone to,inquire about a raise for him, to which McGann replied, "We can't,argue for you."According to Carmela Tesora, Sanford told the 14-returning employees that "he would not protect our jobs and that.we would not get that five per cent if we didn't sign." It was stipu-lated that several other witnesses would testify to the same effect.Tesora further testified that it was her present. wish to be representedby the Union.The evidence discloses that a number of picketers were arrestedduring the strike, and that charges were dropped with respect toall but two.Carmela Tesora claimed that Healey agreed to drop thecharges if she would return to work. . She returned to work and the,charges were dropped.B. Interference, restraint, and coercionImmediately upon receiving the Union's telegram of July 14, therespondent started an active campaign in an effort to induce its em-ployees not to permit an outside union to represent them for the pur-poses of collective bargaining.The respondent's superintendent un-successfully attempted to obtain the appointment of a committee to,supersede the Union.The selection by the respondent, on or aboutJuly 20, of a committee of the employees, who were to acquaint theemployees with an offer from the respondent, failed in its endeavorto discourage membership in the Union.Although continuing todeny the Union recognition, the respondent reluctantly entertainedthe Union's requests to negotiate.However, after the strike began,the respondent categorically refused to meet with representatives ofthe Union.There is' evidence that officials, supervisory employees,and armed guards spoke disparagingly of the Union, threatened toclose and move the plant, and offered gratuities to the pickets in theirefforts to halt the strike and induce the employees to return to work.The respondent encouraged the preparation of and drafted the peti-tion circulated on or about September 9, nominating the Committeeto supersede the Union as the collective bargaining agency of the em-- 548NATIONAL LABOR RELATIONS BOARDployees.The Committee chosen was dominated by Sanford and usedby him to obtain the signatures of the employees to the individualcontracts.As a condition of reemployment, the returning employeeswere required to sign individual contracts.From the foregoing, wemust conclude that the officials, supervisory employees, and otheragents of the respondent pursued a course of coercion, intimidation,and interference clearly designed to discourage and restrain its em-ployees from affiliation with an outside union.We find, therefore, that the respondent has interfered with, re-strained, and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.C. Domination of and interference with the Committee; the signingof individual contractsThe respondent assumed an active role in furthering the creationand development of the Committee.Healey advised McGann, ob-viously inexperienced in labor matters, as to themodus operandiofforming the Committee. Sanford dictated the petition which wascirculated selecting the Committee.The signatures on the petitionwere not challenged by the respondent, and no further proof wasdemanded of the Committee as to whether it represented a majorityof the employees.This action is in marked contrast to the incredulitywith which the respondent in the first instance received the claim ofthe Union that it represented a majority of the employees in the re-spondent's plant.When Garone sought representation on the Com-mittee for the 14 employees returning to work on September 20, hewas informed by McGann that it was a matter for Sanford's deter-mination.When he sought a raise in wages, a member of the Com-mittee referred him to Sanford. It appears conclusively that ultimatecontrol of the activities of the Committee rested with Sanford.The contract is directly between the respondent and the individualemployee, and under it the Committee, as such, has no rights orduties.The Committee actually functioned only for so long as itwas necessary to obtain the individual signatures on the contracts.So far as the record shows, its activities ceased thereafter.The record fails to disclose what demands, if any, were presentedby the Committee.The changes which it suggested in the contractproffered by Sanford were relatively of such little consequence thatitmay be inferred that the Committee was not unreceptive to therespondent's idea of obtaining individual contracts with its employees.The respondent admits that it is a member of the Brooklyn Chamberof Commerce.Healey testified that he thought that the respondentconsulted L. L. Balleisen, industrial secretary of the Chamber, con-cerning labor difficulties.It is therefore significant that the respond- DECISIONS AND ORDERS549ent, should have offered to its employees a contractalmost-identicalin form with contracts emanating from Balleisen and considered byus ina number of cases heretofore decided.5We have held thesecontractsto be discouraging to membership in a labororganizationand invalid.The benefits of the contract under consideration werelimited to those employees who signed. In return, the signers re-linquished the right to strike and the right to demand a closed shopor signed agreement with any union. They also agreed to accepta procedure not necessarily involving the Union in the settlement oflabor disputes, thereby eliminating the Unionas a possible agencyfor collectivebargaining.The actions of the respondent's officials in'advising the employeesto elect representatives, prepare demands, and meet with the manage-ment initiated the organization of the Committee. In exercisingitsauthority over the Committee and directing its activities, therespondent dominated the administration of the Committee.Upon the basis of the foregoing facts, we find that the respondent,by its officers and, agents, sponsored and dominated the formationof the Committee and thereafter dominated its administration andcontributed support to it.By these acts and by the limitations onunionactivity imposed by the individual contracts we further findthat the respondent interfered with, restrained, and coerced its em-ployees in the exercise of their rights guaranteed in Section 7 of theAct.D. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that all the respondent's employees engagedin receiving,manufacturing, packing, and distribution of the re-spondent's products, exclusive of clerical and supervisory employees,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.This allegationis not denied in the respondent's answer and remains uncontrovertedupon the record.The president of the Union testified that those employees engagedin receiving,manufacturing, packing, and distribution of the re-spondent's products are production employees, and contends that allproduction employees, including working foremen, but excludingexecutive, supervisory, and office employees, salesmen, and truck5 SeeMatter ofAtlas Bag and Burlap Company, Inc,1N. L. R. B. 292;Matter ofHopwood Retinning Company, Inc, 4 N.L R B 922;Matter of Cating Rope Works, Inc.,4 N. L. R.B. 1100;Matter of Metropolitan Engineering Company, Inc., 4 NL. R B. 542;Matter ofThe JacobsBros Co, Inc,5 N. L.R B. 620;Matter of Federal Carton Cor-porationandPrinting Pressmen'sUnionNo.51,5 N. L. R. B. 879;Matter of David E.Kennedy, Inc,6 N. L R. B. 699. 550NATIONAL LABOR RELATIONS BOARDdrivers, should be included in the appropriate unit.This contention'is unopposed by the respondent or the Committee.We find, therefore, that all the production employees of NationalLicorice Company, at its Brooklyn, New York, plant, includingworking foremen, but excluding executive, supervisory, and officeemployees, salesmen, and truck drivers, constitute a unit appropriatefor the purposes of collective bargaining, and that such a unit insuresto employees the full benefit of their right to collective bargainingand otherwise effectuates the policies of the Act.2.Representation by the Union of the majority in the appropriate unitAlthough no pay roll was introduced, the undisputed evidence indi-cates that on or about July 14. 1937, and until- the strike on August 2T1,937, there were approximately 135 or 140 employees in the -appropri-ate unit.On the evening of July 14, 1937, 99 employees had signedapplications for membership in the Union. By August 3, 1937, thisnumber had been increased to 121.Applications for membership inthe Union were received in evidence over the objection of the respond-ent,who claimed that they had not been properly identified.Lan-driscina testified that all the applications had been signed in his pres-ence and that he was "familiar with the names of the individuals"signing.The respondent introduced no evidence to substantiate its.contention that the signatures were not those of the persons they pur-ported to be, despite the fact that such evidence, if it existed, wasavailable to and within the control of the respondent.On the otherhand, it appears that on July 28, 1937, at the conference between theparties at the Regional Office, Sanford admitted that the Union repre-sented a majority of the respondent's employees and agreed to meetwith its representatives for the purposes of collective bargaining.Accordingly, under the circumstances, we conclude that the signatureson the application blanks are authentic, and we find that on July 14,,1937, and at all times thereafter the Union was the duly designatedrepresentative of a majority of the employees in the appropriate unit.By virtue of Section 9 (a) of the Act it was, therefore, the exclusive'representative of all of the employees in such unit for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of work.3.The refusal to bargainThe respondent admitted that it called the meetings of the employ-ees as a result of the Union's telegram of July 14 and the visit of theUnion representatives of July 20.That its attitude toward an outsideunion was antagonistic is clearly exhibited by the attempts of the DECISIONS AND ORDERS551_respondent's officials to influence the employees to select a bargainingcommittee within the plant, by their statements that they would notrecognize an outside union, by the respondent's failure to respond to,the telegram of July 14, and by the summary treatment of the Union,representatives in the conference of July 20.Whenthe respondentfinally consented to meet with representatives of the Union on July 29,the discussion that ensued was completely dominated by Sanford.The Union officials were to all intents and purposes relegated to the.position of bystanders and were permitted scant opportunity to pre-sent their demands. Sanford said he would not recognize the Union,but would permit the results of the conference to be conveyed to theemployees,who would be required to sign individual contracts ofemployment.The terms offered were essentially the same as thosepreviously offered to the employees and rejected by them and thoseincorporated in the individual contracts subsequently signed by theemployees..Healey was asked on cross-examination :Q. So that on the 29th at the conference and in the conferencewith the officers themselves had before drawing up this contract,the Company was opposed to setting a signed agreement with anyunion?A. That is right.The record shows that the Union attempted to continue negotiationsfollowing the conferences of July 29 and August 2, but the respondentresisted all efforts to effect a settlement of the strike and bargaincollectively.The respondent urges, in justification of its refusal to negotiate withthe Union after the strike of August 2, that the Union called the strikedespite an agreement that it would not call any strikes pending ne-gotiationsfollowing theconference of July 29.The evidence failsto establish the contention that such an agreement existed.Further-more, it is conclusively proven thatthe Uniondid not call the strike.The respondent's allegation that it bargained collectively with theUnion either before or after July 29 cannot be sustained upon therecord.The Act imposes upon employers the duty not only to meetwith the duly designated representative of their employees,but alsoto recognize and to bargain in good faith with such representative,in a genuine attempt to achieve an agreement.'At the meeting ofJuly 29, the respondent announced that it did not intend to recognize.It based its subsequent refusals to negotiate upon thespecious ground that the Union had called the strike.It sought toeliminate the Union as the collective bargaining agency of its em-a SeeMatter of United States Stamping CompanyandEnamel Workers Union, No,-18630,5 N L. R.B. 172.106791-38-vol vii-36 352NATIONAL LABOR RELATIONS BOARDployees by fostering the Committee and imposing individual con-tracts upon its employees.These facts, considered in conjunctionwith the respondent's conduct at its meetings with the representa-tives of the Union, compel the conclusion that the respondent didnot recognize or bargain in good faith with the Union.The position,of the respondent throughout its dealings with the Union constitutedan evasion of its duties under the collective bargaining provisionsof the Act.By its conduct it foreclosed any bona fide considerationof the various terms and conditions of employment which were pro-posed by the representatives of the Union.We find that on July 20 and 29, 1937, and thereafter, the respond-ent refused to recognize and to bargain collectively with the dulydesignated representatives of a majority of its employees in a unitappropriate for the purposes of collective bargaining in respect towages, rates of pay, hours of employment, and other conditions ofwork.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in, Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and have led and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince the respondent has engaged in unfair labor practices, weshall order the respondent to cease and desist therefrom.and to takecertain affirmative action designed to effectuate the policies of theAct and restore as nearly as possible the condition that existed priorto the commission of the unfair labor practices.We have found that the respondent dominated and interfered withthe formation and administration of the Committee and contributedsupport thereto.In order to remedy this unlawful condition therespondent must withdraw all recognition from the Committee as anorganization representative of the respondent's employees for thepurposes of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, and otherconditions of employment.We will, therefore, order the immediatedisestablishment of the Committee as such representative.We have previously found that the limitations on union activityimposed by the contracts interfered with, restrained, and coercedthe -respondent's employees in the ' exercise of their rights to self- DECISIONS AND ORDERS553torganization and collective bargaining.- Such contracts are neces-sarily void as contrary-to the provisions of the Act.Moreover, thesecontracts are void on other grounds, namely, the character of theinstrumentality through which they purported to be negotiated andthe means by which the signatures of the employees were obtained.The Committee was under the domination of the respondent and wastherefore not a proper bargaining representative for its employees.Furthermore, the signatures to the contracts were procured by co-ercion and intimidation.The respondent must cease to give effectto its contracts with its employees and the Committee.-The respondent urges that the Union is no longer the collectivebargaining agent of the employees of the respondent, since by thepetition of September 9, 1937, the Union's authority was supersededwhen the employees designated the Committee as their agent.Wefind this argument to be without merit. Since the petition was,drawn by the Company and circulated at its, instance in order toeffectuate the illegal acts of the respondent, we find that the petitionhas no significance as an expression of the employees' choice of anagency for collective bargaining.To give effect to the policies ofthe Act the Board must disregard the continuing effects of the unfairlabor practices and, in restoring the status quo, base its order uponthe majority existing on the date of the refusal to bargain.Upon the basis of the foregoing findings of fact and upon theentire record in this proceeding the Board makes the following :CONCLUSIONS OF LAW1.Bakery and ConfectioneryWorkers InternationalUnion ofAmerica, Local Union No. 405, and The Collective Bargaining Com-mittee of National Licorice Company are labor organizations withinthe meaning of Section 2 (5), of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1), of the Act.3.The respondent, by dominating and interfering with the forma-tion and administration of, and by contributing support to The Col-lective Bargaining Committee of National Licorice Company has en-gaged in and is engaging in unfair labor practices within the meaningof Section 8 (2), of the Act.4.All the respondent's production employees at its Brooklyn, NewYork, plant, including working foremen, but excluding executive,supervisory, and office employees, salesmen, and truck drivers, consti- 554NATIONALLABOR RELATIONS BOARDtute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.Bakery and ConfectioneryWorkers InternationalUnion ofAmerica, Local Union No. 405, was on July 14, 1937, and at all timesthereafter has been the exclusive representative of all the employeesin such unit for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the Act.6.By refusing and continuing to refuse to bargain collectively withBakery and Confectionery Workers International Union of America,Local Union No. 405, as the exclusive representative of its employeesin the above-stated unit, the respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (5),of the Act.7.The aforesaid unfair labor practices are unfair labor practices-affecting commerce within the meaning of Section 2 (6) and (7), of-the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,National Licorice Company, and its agents, successors, and assigns,shall :1.Cease and desist :(a)From in any manner dominating or interfering with the ad-ministration of The Collective Bargaining Committee of NationalLicorice Company or with the formation or administration of anyother labor organization of its employees, and from contributingfinancial or other support to The Collective Bargaining Committeeof National Licorice Company or any other labor organization of itsemployees ;(b)From recognizing The Collective Bargaining Committee of Na-tional Licorice Company as the representative of any of the employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or condi-tions of work;(c)From giving effect to its contracts with The Collective Bar-gaining Committee of National Licorice Company and its individualcontracts of employment with its employees;(d)From refusing to bargain collectively with Bakery and Con-fectioneryWorkers International Union of America, Local Union No.405, as the exclusive representative of its production employees atitsBrooklyn, New York, plant, including working foremen, but ex- DECISIONS AND ORDERS555eluding executive,supervisory,and office employees,salesmen, andtruck drivers;(e)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion,to form, join, or assist labor organizations,to bargain collec-tively throughrepresentatives of their ownchoosingand to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection,as guaranteed in Section 7 of theNationalLaborRelations Act.2.Take the following affirmative action which the Board finds will,effectuate the policiesof the Act :(a)Withdrawallrecognition from The Collective Bargaining-Committee of National Licorice Company as the representative of anyof its employees for the purposeof dealingwith the respondent con-cerning grievances,labor disputes,wages, rates of pay, hours of em-ployment, or conditionsof work, andcompletely disestablish The,CollectiveBargainingCommittee of National LicoriceCompany assuch representative;(b)Personally inform in writing the members of The CollectiveBargaining Committee of National Licorice Company and each of itsemployees who has signed an individual contract of employment,that such contract constitutes a violation of the National Labor Rela-tions Act and that the respondent is thereforeobliged todiscontinuesuch contract as a term or condition of employment;and the-employees are released from its obligations and the respondent willno longer demand its performance;(c)Upon request bargain collectively with Bakery and Confec-tioneryWorkers International Union of America,Local Union No.405, as the exclusive representative of its production employees at itsBrooklyn, New York, plant,including working foremen,but exclud-ing executive,supervisory,and office employees,salesmen,and truckdrivers, in respect to rates of pay,wages, hours of employment, andother conditions of employment,and, if an understanding is reachedon any of such matters, embody said understanding in an agreementfor a definite term to be agreed upon, if requested to do so by saidUnion ;(d) Immediately post notices to its employees in conspicuous placesthroughout the respondent'sBrooklyn, New York, plant, and main-tain such notices for a period of at least thirty(30) consecutive daysfrom the date of posting,stating(1) that the respondent will ceaseand desist as aforesaid; (2) that The Collective Bargaining Com-mittee of National Licorice Company is disestablished as the repre-sentative of any of its employees for. the purposes of dealing with it 556NATIONAL LABOR RELATIONS BOARDwith respect to grievances, labor disputes, wages, rates of pay, hours.of employment, or conditions of work, and that the respondent willrefrain from recognition thereof; (a) that the individual contractsof employment entered into between the respondent and some of itsemployees are in violation of the National Labor Relations Act andvoid and of no effect; and that the respondent will no longer offer,solicit,enter into, continue, enforce, or attempt to enforce suchcontracts with its employees;(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps the.respondent has taken to comply herewith.I